UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1406


UNITED STATES OF AMERICA; ELAINE VAN VORIS; PETER VAN
VORIS; JOHN JOHNSTON,

                   Plaintiffs - Appellees,

             v.

JIAN-YUN DONG, a/k/a John Dong,

                   Defendant - Appellant,

             and

GENPHAR INC, Dr. John Dong, officer; DANHER WANG; HEUNG YEUNG
YEUNG; WILLIAM T. RATLIFF, JR.; VAXIMA INC; ROBERT “TEX” S.
SMALL, JR.; ESTATE OF WILLIAM T RATLIFF JR,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:09-cv-00005-BHH)


Submitted: January 17, 2019                              Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Jian-Yun Dong, Appellant Pro Se. Elizabeth C. Warren, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
Joseph Parkwood Griffith, Jr., JOE GRIFFITH LAW FIRM, LLC, Mt. Pleasant, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jian-Yun Dong appeals the district court’s order and judgment adopting the

magistrate judge’s recommendation and granting the Relators’ motion to dismiss and

denying Dong’s motion for legal fees. The magistrate judge advised Dong that failure to

file timely objections to the report and recommendation could waive appellate review of

a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.           United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007). Dong has waived appellate review of the

district court’s order and judgment granting the motion to dismiss and denying Dong’s

motion for legal fees because he failed to file objections. Accordingly, we deny Dong’s

motion for a copy of the district court’s record and affirm the court’s order and judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3